(Slip Opinion)              OCTOBER TERM, 2008                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                   PUCKETT v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE FIFTH CIRCUIT

   No. 07–9712. Argued January 14, 2009—Decided March 25, 2009
In exchange for petitioner Puckett’s guilty plea, the Government agreed
  to request (1) a three-level reduction in his offense level under the
  Federal Sentencing Guidelines on the ground that he had accepted
  responsibility for his crimes; and (2) a sentence at the low end of the
  applicable Guidelines range. The District Court accepted the plea,
  but before Puckett was sentenced he assisted in another crime. As a
  result, the Government opposed any reduction in Puckett’s offense
  level, and the District Court denied the three-level reduction. On ap
  peal, Puckett raised for the first time the argument that by backing
  away from its reduction request, the Government had broken the
  plea agreement. The Fifth Circuit found that Puckett had forfeited
  that claim by failing to raise it below; applied Federal Rule of Crimi
  nal Procedure Rule 52(b)’s plain-error standard for unpreserved
  claims of error; and held that, although the error had occurred and
  was obvious, Puckett had not satisfied the third prong of plain-error
  analysis in that he failed to demonstrate that his ultimate sentence
  was affected, especially since the District Judge had found that ac
  ceptance-of-responsibility reductions for defendants who continued to
  engage in criminal activity were so rare as “to be unknown.”
Held: Rule 52(b)’s plain-error test applies to a forfeited claim, like
 Puckett’s, that the Government failed to meet its obligations under a
 plea agreement, and applies in the usual fashion. Pp. 4–14.
    (a) In federal criminal cases, Rule 51(b) instructs parties how to
 preserve claims of error: “by informing the court—when [a] ruling . . .
 is made or sought—of the action the party wishes the court to take,
 or the party’s objection to the court’s action and the grounds for that
 objection.” A party’s failure to preserve a claim ordinarily prevents
 him from raising it on appeal, but Rule 52(b) recognizes a limited ex
2                     PUCKETT v. UNITED STATES

                                   Syllabus

    ception for plain errors. “Plain-error review” involves four prongs: (1)
    there must be an error or defect that the appellant has not affirma
    tively waived, United States v. Olano, 507 U. S. 725, 732–733; (2) it
    must be clear or obvious, see id., at 734; (3) it must have affected the
    appellant’s substantial rights, i.e., “affected the outcome of the dis
    trict court proceedings,” ibid.; and (4) if the three other prongs are
    satisfied, the court of appeals has the discretion to remedy the error if
    it “ ‘seriously affect[s] the fairness, integrity or public reputation of
    judicial proceedings,’ ” id., at 736. The question here is not whether
    plain-error review applies when a defendant fails to preserve a claim
    that the Government defaulted on its plea-agreement obligations, but
    what conceivable reason exists for disregarding its evident applica
    tion. The breach undoubtedly violates the defendant’s rights, but the
    defendant has the opportunity to seek vindication of those rights in
    district court; if he fails to do so, Rule 52(b) as clearly sets forth the
    consequences for that forfeiture as it does for all others. Pp. 4–6.
       (b) Neither Puckett’s doctrinal arguments nor the practical consid
    erations that he raises counsel against applying plain-error review in
    the present context. The Government’s breach of the plea agreement
    does not retroactively cause the defendant’s guilty plea to have been
    unknowing or involuntary. This Court’s decision in Santobello v.
    New York, 404 U. S. 257, does not govern, since the question whether
    an error can be found harmless is different from the question
    whether it can be subjected to plain-error review. Puckett is wrong
    in contending that no purpose is served by applying plain-error re
    view: There is much to be gained by inducing the objection to be
    made at the trial court level, where (among other things) the error
    can often be remedied. And not all plea breaches will satisfy the doc
    trine’s four prongs. Pp. 7–14.
505 F. 3d 377, affirmed.

  SCALIA, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and KENNEDY, THOMAS, GINSBURG, BREYER, and ALITO, JJ., joined.
SOUTER, J., filed a dissenting opinion, in which STEVENS, J., joined.
                        Cite as: 556 U. S. ____ (2009)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 07–9712
                                   _________________


    JAMES BENJAMIN PUCKETT, PETITIONER v. 

               UNITED STATES

  ON WRIT OF CERTIORARI TO THE UNITED STATES COURT

          OF APPEALS FOR THE FIFTH CIRCUIT

                                [March 25, 2009] 


   JUSTICE SCALIA delivered the opinion of the Court.
   The question presented by this case is whether a for
feited claim that the Government has violated the terms of
a plea agreement is subject to the plain-error standard of
review set forth in Rule 52(b) of the Federal Rules of
Criminal Procedure.
                              I
   In July 2002, James Puckett was indicted by a grand
jury in the Northern District of Texas on one count of
armed bank robbery, 18 U. S. C. §2113(a), (d), and one
count of using a firearm during and in relation to a crime
of violence, §924(c)(1). He negotiated a plea agreement
with the Government, which was filed with the District
Court on September 3, 2003. As part of that deal, Puckett
agreed to plead guilty to both counts, waive his trial
rights, and cooperate with the Government by being truth
ful regarding his participation in criminal activities. App.
51a–53a. In exchange, the Government agreed to the
following two terms:
    “8. The government agrees that Puckett has demon
    strated acceptance of responsibility and thereby quali
2               PUCKETT v. UNITED STATES

                     Opinion of the Court

    fies for a three-level reduction in his offense level.
    “9. The government also agrees to request that
    Puckett’s sentence be placed at the lowest end of the
    guideline level deemed applicable by the Court.” Id.,
    at 54a.
   To satisfy the first of these obligations, the Government
filed a motion in the District Court pursuant to §3E1.1 of
the United States Sentencing Commission’s Guidelines
Manual (Nov. 2003) (USSG). That provision directs sen
tencing courts to decrease a defendant’s offense level
under the Guidelines by two levels if he “clearly demon
strates acceptance of responsibility for his offense,” and by
a third level “upon motion of the government stating that
the defendant has assisted authorities in the investigation
or prosecution of his own misconduct by timely notifying
authorities of his intention to enter a plea of guilty.” Two
weeks later, the District Court held a plea colloquy, see
Fed. Rule Crim. Proc. 11(b), and accepted Puckett’s plea.
   Because of delays due to health problems experienced by
Puckett, sentencing did not take place for almost three
years. In the interim, Puckett assisted another man in a
scheme to defraud the Postal Service, and confessed that
assistance (under questioning) to a probation officer. The
officer prepared an addendum to Puckett’s presentence
report recommending that he receive no §3E1.1 reduction
for acceptance of responsibility, on the theory that true
acceptance of responsibility requires termination of crimi
nal conduct. See USSG §3E1.1, comment., n. 1(b).
   When sentencing finally did take place on May 4, 2006,
Puckett’s counsel objected to the addendum, pointing out
that the Government had filed a motion requesting that
the full three-level reduction in offense level be granted.
The District Judge turned to the prosecutor, who re
sponded that the motion was filed “a long time ago,” App.
79a, before Puckett had engaged in the additional criminal
                 Cite as: 556 U. S. ____ (2009)            3

                     Opinion of the Court

behavior. She made clear that the Government opposed
any reduction in Puckett’s offense level for acceptance of
responsibility. The probation officer then added his view
that under the Guidelines, a reduction would be improper.
   After hearing these submissions, the District Judge
concluded that even assuming he had the discretion to
grant the reduction, he would not do so. “[I]t’s so rare [as]
to be unknown around here where one has committed a
crime subsequent to the crime for which they appear
before the court and for them even then to get the three
points.” Id., at 80a–81a. He agreed, however, to follow
the recommendation that the Government made, pursuant
to its commitment in the plea agreement, that Puckett be
sentenced at the low end of the applicable Guidelines
range, which turned out to be 262 months in prison for the
armed bank robbery and a mandatory minimum consecu
tive term of 84 months for the firearm crime. Had the
District Court granted the three-level reduction for accep
tance of responsibility, the bottom of the Guidelines range
would have been 188 months for the robbery; the firearm
sentence would not have been affected.
   Importantly, at no time during the exchange did
Puckett’s counsel object that the Government was violat
ing its obligations under the plea agreement by backing
away from its request for the reduction. He never cited
the relevant provision of the plea agreement. And he did
not move to withdraw Puckett’s plea on grounds that the
Government had broken its sentencing promises.
   On appeal to the United States Court of Appeals for the
Fifth Circuit, Puckett did argue, inter alia, that the Gov
ernment violated the plea agreement at sentencing. The
Government conceded that by objecting to the reduction
for acceptance of responsibility, it had violated the obliga
tion set forth in paragraph 8 of the agreement, but main
tained that Puckett had forfeited this claim by failing to
raise it in the District Court. The Court of Appeals
4                PUCKETT v. UNITED STATES

                      Opinion of the Court

agreed, and applied the plain-error standard that Rule
52(b) makes applicable to unpreserved claims of error.
505 F. 3d 377, 384 (2007). It held that although error had
occurred and was obvious, Puckett had not satisfied the
third prong of the plain-error analysis by demonstrating
that the error affected his substantial rights, i.e., caused
him prejudice. Id., at 386. Especially in light of the Dis
trict Judge’s statement that granting a reduction when the
defendant had continued to engage in criminal conduct
was “so rare [as] to be unknown,” Puckett could not show
that the Government’s breach had affected his ultimate
sentence. The Court of Appeals accordingly affirmed the
conviction and sentence. Id., at 388.
   We granted certiorari, 554 U. S. ___ (2008), to consider a
question that has divided the Federal Courts of Appeals:
whether Rule 52(b)’s plain-error test applies to a forfeited
claim, like Puckett’s, that the Government failed to meet
its obligations under a plea agreement. See In re Sealed
Case, 356 F. 3d 313, 315–318 (CADC 2004) (discussing
conflict among the Circuits). Concluding that Rule 52(b)
does apply and in the usual fashion, we now affirm.
                              II
  If a litigant believes that an error has occurred (to his
detriment) during a federal judicial proceeding, he must
object in order to preserve the issue. If he fails to do so in
a timely manner, his claim for relief from the error is
forfeited. “No procedural principle is more familiar to this
Court than that a . . . right may be forfeited in criminal as
well as civil cases by the failure to make timely assertion
of the right before a tribunal having jurisdiction to deter
mine it.” Yakus v. United States, 321 U. S. 414, 444
(1944).
  If an error is not properly preserved, appellate-court
authority to remedy the error (by reversing the judgment,
for example, or ordering a new trial) is strictly circum
                 Cite as: 556 U. S. ____ (2009)            5

                     Opinion of the Court

scribed. There is good reason for this; “anyone familiar
with the work of courts understands that errors are a
constant in the trial process, that most do not much mat
ter, and that a reflexive inclination by appellate courts to
reverse because of unpreserved error would be fatal.”
United States v. Padilla, 415 F. 3d 211, 224 (CA1 2005)
(en banc) (Boudin, C. J., concurring).
   This limitation on appellate-court authority serves to
induce the timely raising of claims and objections, which
gives the district court the opportunity to consider and
resolve them. That court is ordinarily in the best position
to determine the relevant facts and adjudicate the dispute.
In the case of an actual or invited procedural error, the
district court can often correct or avoid the mistake so that
it cannot possibly affect the ultimate outcome. And of
course the contemporaneous-objection rule prevents a
litigant from “ ‘sandbagging’ ” the court—remaining silent
about his objection and belatedly raising the error only if
the case does not conclude in his favor. Cf. Wainwright v.
Sykes, 433 U. S. 72, 89 (1977); see also United States v.
Vonn, 535 U. S. 55, 72 (2002).
   In federal criminal cases, Rule 51(b) tells parties how to
preserve claims of error: “by informing the court—when
the court ruling or order is made or sought—of the action
the party wishes the court to take, or the party’s objection
to the court’s action and the grounds for that objection.”
Failure to abide by this contemporaneous-objection rule
ordinarily precludes the raising on appeal of the unpre
served claim of trial error. See United States v. Young,
470 U. S. 1, 15, and n. 12 (1985). Rule 52(b), however,
recognizes a limited exception to that preclusion. The
Rule provides, in full: “A plain error that affects substan
tial rights may be considered even though it was not
brought to the court’s attention.”
   We explained in United States v. Olano, 507 U. S. 725
(1993), that Rule 52(b) review—so-called “plain-error
6                PUCKETT v. UNITED STATES

                      Opinion of the Court

review”—involves four steps, or prongs. First, there must
be an error or defect—some sort of “[d]eviation from a
legal rule”—that has not been intentionally relinquished
or abandoned, i.e., affirmatively waived, by the appellant.
Id., at 732–733. Second, the legal error must be clear or
obvious, rather than subject to reasonable dispute. See
id., at 734. Third, the error must have affected the appel
lant’s substantial rights, which in the ordinary case means
he must demonstrate that it “affected the outcome of the
district court proceedings.” Ibid. Fourth and finally, if the
above three prongs are satisfied, the court of appeals has
the discretion to remedy the error—discretion which ought
to be exercised only if the error “ ‘seriously affect[s] the
fairness, integrity or public reputation of judicial proceed
ings.’ ” Id., at 736 (quoting United States v. Atkinson, 297
U. S. 157, 160 (1936)). Meeting all four prongs is difficult,
“as it should be.” United States v. Dominguez Benitez, 542
U. S. 74, 83, n. 9 (2004).
  We have repeatedly cautioned that “[a]ny unwarranted
extension” of the authority granted by Rule 52(b) would
disturb the careful balance it strikes between judicial
efficiency and the redress of injustice, see Young, supra, at
15; and that the creation of an unjustified exception to the
Rule would be “[e]ven less appropriate,” Johnson v. United
States, 520 U. S. 461, 466 (1997). The real question in this
case is not whether plain-error review applies when a
defendant fails to preserve a claim that the Government
defaulted on its plea-agreement obligations, but rather
what conceivable reason exists for disregarding its evident
application. Such a breach is undoubtedly a violation of
the defendant’s rights, see Santobello v. New York, 404
U. S. 257, 262 (1971), but the defendant has the opportu
nity to seek vindication of those rights in district court; if
he fails to do so, Rule 52(b) as clearly sets forth the conse
quences for that forfeiture as it does for all others.
                  Cite as: 556 U. S. ____ (2009)            7

                      Opinion of the Court

                            III
  Puckett puts forward several possible reasons why
plain-error review should not apply in the present context.
We understand him to be making effectively four distinct
arguments: two doctrinal, two practical. We consider each
set in turn.
                             A
  Puckett’s primary precedent-based argument proceeds
as follows: When the Government breaks a promise that
was made to a defendant in the course of securing a guilty
plea, the knowing and voluntary character of that plea
retroactively vanishes, because (as it turns out) the defen
dant was not aware of its true consequences. Since guilty
pleas must be knowing and voluntary to be valid,
McCarthy v. United States, 394 U. S. 459, 466 (1969), the
guilty plea is thus void, along with the defendant’s corre
sponding waiver of his right to trial. And because, under
this Court’s precedents, a waiver of the right to trial must
be made by the defendant personally, see Taylor v. Illi
nois, 484 U. S. 400, 417–418, and n. 24 (1988), no action by
counsel alone could resurrect the voided waiver. There
fore, Puckett concludes, counsel’s failure timely to object to
a Government breach can have no effect on the analysis,
and the court of appeals must always correct the error.
  This elaborate analysis suffers from at least two defects.
First, there is nothing to support the proposition that the
Government’s breach of a plea agreement retroactively
causes the defendant’s agreement to have been unknowing
or involuntary. Any more than there is anything to sup
port the proposition that a mere breach of contract retro
actively causes the other party’s promise to have been
coerced or induced by fraud. Although the analogy may
not hold in all respects, plea bargains are essentially
contracts. See Mabry v. Johnson, 467 U. S. 504, 508
(1984). When the consideration for a contract fails—that
8                  PUCKETT v. UNITED STATES

                         Opinion of the Court

is, when one of the exchanged promises is not kept—we do
not say that the voluntary bilateral consent to the contract
never existed, so that it is automatically and utterly void;
we say that the contract was broken. See 23 R. Lord,
Williston on Contracts §63.1 (4th ed. 2002) (hereinafter
Williston). The party injured by the breach will generally
be entitled to some remedy, which might include the right
to rescind the contract entirely, see 26 id., §68.1 (4th ed.
2003); but that is not the same thing as saying the con
tract was never validly concluded.
   So too here. When a defendant agrees to a plea bargain,
the Government takes on certain obligations. If those
obligations are not met, the defendant is entitled to seek a
remedy, which might in some cases be rescission of the
agreement, allowing him to take back the consideration he
has furnished, i.e., to withdraw his plea. But rescission is
not the only possible remedy; in Santobello we allowed for
a resentencing at which the Government would fully
comply with the agreement—in effect, specific perform
ance of the contract. 404 U. S., at 263. In any case, it is
entirely clear that a breach does not cause the guilty plea,
when entered, to have been unknowing or involuntary. It
is precisely because the plea was knowing and voluntary
(and hence valid) that the Government is obligated to
uphold its side of the bargain.1
——————
   1 Puckett points out that in Brady v. United States, 397 U. S. 742

(1970), we quoted approvingly the Fifth Circuit’s statement that guilty
pleas must stand unless induced by “misrepresentation (including
unfulfilled or unfulfillable promises),” id., at 755 (quoting Shelton v.
United States, 246 F. 2d 571, 572, n. 2 (CA5 1957) (en banc); internal
quotation marks omitted). But it is hornbook law that misrepresenta
tion requires an intent at the time of contracting not to perform. 26
Williston §69.11. It is more difficult to explain the other precedent
relied upon by Puckett—our suggestion in Mabry v. Johnson, 467 U. S.
504, 509 (1984), that “when the prosecution breaches its promise with
respect to an executed plea agreement, the defendant pleads guilty on a
false premise, and hence his conviction cannot stand.” That statement,
                    Cite as: 556 U. S. ____ (2009)                   9

                         Opinion of the Court

   Moreover, and perhaps more fundamentally, Puckett’s
argument confuses the concepts of waiver and forfeiture.
Nobody contends that Puckett’s counsel has waived—that
is, intentionally relinquished or abandoned, Olano, 507
U. S., at 733—Puckett’s right to seek relief from the Gov
ernment’s breach. (If he had, there would be no error at
all and plain-error analysis would add nothing.) The
objection is rather that Puckett forfeited the claim of error
through his counsel’s failure to raise the argument in the
District Court. This Court’s precedents requiring that
certain waivers be personal, knowing, and voluntary are
thus simply irrelevant. Those holdings determine whether
error occurred, but say nothing about the proper standard
of review when the claim of error is not preserved. The
question presented by this case assumes error; only the
standard of review is in dispute.
   Puckett’s second doctrinal attack rests on our decision in
Santobello. In that case, the State had promised in a plea
deal that it would make no sentencing recommendation,
but the prosecutor (apparently unaware of that commit
ment) asked the state trial court to impose the maximum
penalty of one year. Defense counsel immediately ob
jected. 404 U. S., at 259. The trial judge proceeded any
way to impose the 1-year sentence, reassuring Santobello
that the prosecutor’s recommendation did not affect his
decision. Id., at 259–260. This Court vacated the convic
tion and remanded the case because “the interests of
justice” would thus be best served. Id., at 262.
   Puckett maintains that if the “interests of justice” re
quired a remand in Santobello even though the breach
——————
like the one in Brady, was dictum. Its conclusion that the conviction
cannot stand is only sometimes true (if that is the remedy the court
prescribes for the breach). And even when the conviction is overturned,
the reason is not that the guilty plea was unknowing or involuntary.
We disavow any aspect of the Mabry dictum that contradicts our
holding today.
10                 PUCKETT v. UNITED STATES

                        Opinion of the Court

there was likely harmless, those same interests call for a
remand whenever the Government reneges on a plea
bargain, forfeiture or not. We do not agree. Whether an
error can be found harmless is simply a different question
from whether it can be subjected to plain-error review.
Santobello (given that the error in that case was pre
served) necessarily addressed only the former.
                             B
   Doctrine and precedent aside, Puckett argues that
practical considerations counsel against subjecting plea
breach claims to the rule of plain-error review. Specifi
cally, he contends that no purpose would be served by
applying the rule; and that plea breaches will always
satisfy its four prongs, making its application superfluous.
Accepting, arguendo (and dubitante), that policy concerns
can ever authorize a departure from the Federal Rules,
both arguments are wrong.
   Puckett suggests that once the prosecution has broken
its agreement, e.g., by requesting a higher sentence than
agreed upon, it is too late to “unring” the bell even if an
objection is made: The district judge has already heard the
request, and under Santobello it does not matter if he was
influenced by it. So why demand the futile objection?
   For one thing, requiring the objection means the defen
dant cannot “game” the system, “wait[ing] to see if the
sentence later str[ikes] him as satisfactory,” Vonn, 535
U. S., at 73, and then seeking a second bite at the apple by
raising the claim. For another, the breach itself will not
always be conceded.2 In such a case, the district court if
——————
  2 Indeed, in this case the Government might well have argued that it

was excused from its obligation to assert “demonstrated acceptance of
responsibility” because Puckett’s ongoing criminal conduct hindered
performance. See 13 Williston §39.3 (4th ed. 2000). That argument
might have convinced us had it been pressed, but the Government
conceded the breach, and we analyze the case as it comes to us.
                  Cite as: 556 U. S. ____ (2009)            11

                      Opinion of the Court

apprised of the claim will be in a position to adjudicate the
matter in the first instance, creating a factual record and
facilitating appellate review. Thirdly, some breaches may
be curable upon timely objection—for example, where the
prosecution simply forgot its commitment and is willing to
adhere to the agreement. And finally, if the breach is
established but cannot be cured, the district court can
grant an immediate remedy (e.g., withdrawal of the plea
or resentencing before a different judge) and thus avoid
the delay and expense of a full appeal.
   Puckett also contends that plain-error review “does no
substantive work” in the context of the Government’s
breach of a plea agreement. Brief for Petitioner 22. He
claims that the third prong, the prejudice prong, has no
application, since plea-breach claims fall within “a special
category of forfeited errors that can be corrected regard
less of their effect on the outcome.” Olano, supra, at 735.
   This Court has several times declined to resolve
whether “structural” errors—those that affect “the frame
work within which the trial proceeds,” Arizona v. Fulmi
nante, 499 U. S. 279, 310 (1991)—automatically satisfy the
third prong of the plain-error test. Olano, supra, at 735;
Johnson, 520 U. S., at 469; United States v. Cotton, 535
U. S. 625, 632 (2002). Once again we need not answer
that question, because breach of a plea deal is not a “struc
tural” error as we have used that term. We have never
described it as such, see Johnson, supra, at 468–469, and
it shares no common features with errors we have held
structural. A plea breach does not “necessarily render a
criminal trial fundamentally unfair or an unreliable vehi
cle for determining guilt or innocence,” Neder v. United
States, 527 U. S. 1, 9 (1999) (emphasis deleted); it does not
“defy analysis by ‘harmless-error’ standards” by affecting
the entire adjudicatory framework, Fulminante, supra, at
309; and the “difficulty of assessing the effect of the error,”
United States v. Gonzalez-Lopez, 548 U. S. 140, 149, n. 4
12                  PUCKETT v. UNITED STATES

                          Opinion of the Court

(2006), is no greater with respect to plea breaches at sen
tencing than with respect to other procedural errors at
sentencing, which are routinely subject to harmlessness
review, see, e.g., United States v. Teague, 469 F. 3d 205,
209–210 (CA1 2006).
   Santobello did hold that automatic reversal is war
ranted when objection to the Government’s breach of a
plea agreement has been preserved,3 but that holding
rested not upon the premise that plea-breach errors are
(like “structural” errors) somehow not susceptible, or not
amenable, to review for harmlessness, but rather upon a
policy interest in establishing the trust between defen
dants and prosecutors that is necessary to sustain plea
bargaining—an “essential” and “highly desirable” part of
the criminal process, 404 U. S., at 261–262. But the rule
of contemporaneous objection is equally essential and
desirable, and when the two collide we see no need to
relieve the defendant of his usual burden of showing
prejudice. See Olano, 507 U. S., at 734.
   The defendant whose plea agreement has been broken
by the Government will not always be able to show preju
dice, either because he obtained the benefits contemplated
by the deal anyway (e.g., the sentence that the prosecutor
promised to request) or because he likely would not have
obtained those benefits in any event (as is seemingly the
case here).4
——————
  3 We  need not confront today the question whether Santobello’s
automatic-reversal rule has survived our recent elaboration of harm
less-error principles in such cases as Fulminante and Neder.
  4 Because, as we have explained, the breach consists of a wrongful

denial of the rights obtained by the defendant through the plea agree
ment and does not automatically invalidate the plea, we agree with the
Government that the question with regard to prejudice is not whether
Puckett would have entered the plea had he known about the future
violation. Cf. United States v. Dominguez Benitez, 542 U. S. 74, 83
(2004). When the rights acquired by the defendant relate to sentenc
ing, the “ ‘outcome’ ” he must show to have been affected is his sentence.
                  Cite as: 556 U. S. ____ (2009)           13

                      Opinion of the Court

   On the dissent’s view, a defendant in Puckett’s position
has always suffered an impairment of his “substantial
rights” under Olano’s third prong, because he has been
convicted “in the absence of trial or compliance with the
terms of the plea agreement dispensing with the Govern
ment’s obligation to prove its case.” Post, at 1 (opinion of
SOUTER, J.). But that is simply an ipse dixit recasting the
conceded error—breach of the plea agreement—as the
effect on substantial rights. Any trial error can be said to
impair substantial rights if the harm is defined as “being
convicted at a trial tainted with [fill-in-the-blank] error.”
Nor does the fact that there is a “protected liberty inter
est” at stake render this case different, see post, at 3. That
interest is always at stake in criminal cases. Eliminating
the third plain-error prong through semantics makes a
nullity of Olano’s instruction that a defendant normally
“must make a specific showing of prejudice” in order to
obtain relief, 507 U. S., at 735.
   Puckett contends that the fourth prong of plain-error
review likewise has no application because every breach of
a plea agreement will constitute a miscarriage of justice.
That is not so. The fourth prong is meant to be applied on
a case-specific and fact-intensive basis. We have empha
sized that a “per se approach to plain-error review is
flawed.” Young, 470 U. S., at 17, n. 14. It is true enough
that when the Government reneges on a plea deal, the
integrity of the system may be called into question, but
there may well be countervailing factors in particular
cases. Puckett is again a good example: Given that he
obviously did not cease his life of crime, receipt of a sen
tencing reduction for acceptance of responsibility would
have been so ludicrous as itself to compromise the public
reputation of judicial proceedings.
   Of course the second prong of plain-error review also
will often have some “bite” in plea-agreement cases. Not
all breaches will be clear or obvious. Plea agreements are
14              PUCKETT v. UNITED STATES

                     Opinion of the Court

not always models of draftsmanship, so the scope of the
Government’s commitments will on occasion be open to
doubt. Moreover, the Government will often have a color
able (albeit ultimately inadequate) excuse for its nonper
formance. See n. 2, supra.
                         *    *    *
   Application of plain-error review in the present context
is consistent with our cases, serves worthy purposes, has
meaningful effects, and is in any event compelled by the
Federal Rules. While we recognize that the Government’s
breach of a plea agreement is a serious matter, “the seri
ousness of the error claimed does not remove consideration
of it from the ambit of the Federal Rules of Criminal Pro
cedure.” Johnson, 520 U. S., at 466.
   The judgment of the Court of Appeals is
                                                  Affirmed.
                 Cite as: 556 U. S. ____ (2009)            1

                     SOUTER, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 07–9712
                         _________________


    JAMES BENJAMIN PUCKETT, PETITIONER v. 

               UNITED STATES

  ON WRIT OF CERTIORARI TO THE UNITED STATES COURT

          OF APPEALS FOR THE FIFTH CIRCUIT

                       [March 25, 2009] 


   JUSTICE SOUTER, with whom JUSTICE STEVENS joins,
dissenting.
   Petitioner’s situation does not excite sympathy, but the
Court’s holding will stand for a rule in circumstances less
peculiar than those here. I disagree with my colleagues
with respect to the interest at stake for a criminal defen
dant in a case like this, and I respectfully dissent.
   This case turns on whether plain-error review applies to
an unpreserved claim that the Government breached its
plea agreement and on identifying the relevant effect, or
substantial rights implicated, under the third prong of
United States v. Olano, 507 U. S. 725, 734 (1993). I agree
with the majority that plain error is the proper test, but
depart from the Court’s holding that the effect in question
is length of incarceration for the offense charged (as to
which the error here probably made no ultimate differ
ence). I would hold that the relevant effect is conviction in
the absence of trial or compliance with the terms of the
plea agreement dispensing with the Government’s obliga
tion to prove its case.
   The first two conditions for recognizing plain error, that
there be error and that it be clear, see id., at 732–734, are
without doubt satisfied here. Before sentencing, a collo
quy in accordance with Federal Rule of Criminal Proce
dure 11 laid the ground for satisfying the requirement
2               PUCKETT v. UNITED STATES

                    SOUTER, J., dissenting

that the error be obvious, by making a public record of the
terms of the plea agreement between Puckett and the
Government. Both the written agreement and the Gov
ernment’s representation to the District Court included
the Government’s statement that Puckett qualified for a
three-level reduction in his offense level under the Sen
tencing Guidelines, because of his acceptance of responsi
bility for his offense. See App. 54a (“The government
agrees that Puckett has demonstrated acceptance of re
sponsibility and thereby qualifies for a three-level reduc
tion in his offense level”); id., at 68a (“The government
agrees that Mr. Puckett has demonstrated acceptance of
responsibility and thereby would qualify for a three level
reduction in his offense level”).
   Puckett does indeed appear to have satisfied the condi
tions on which the Government’s commitment was prem
ised: he accepted responsibility for committing “his of
fense[s]” and “assisted authorities in the investigation or
prosecution of his own misconduct by timely notifying
authorities of his intention to enter a plea of guilty.”
United States Sentencing Commission, Guidelines Manual
§3E1.1 (Nov. 2003). His subsequent criminality (during
the unusual 3-year break between his guilty plea and
sentencing) was not a failure on his part to accept respon
sibility for his prior crimes (the benefit of which the Gov
ernment had already received by the time Puckett pleaded
guilty). In any case, the Government could have insisted
on a provision in the plea agreement allowing it to back
out of its commitment if Puckett engaged in additional
criminal conduct prior to sentencing, and did not do so. It
should therefore be bound by the terms of the agreement it
made, whether or not Puckett was in fact entitled to the
reduction. In administering the criminal law no less than
the civil, parties are routinely bound by agreements they
wish they had not made. This is why the Government has
no choice but to admit that it breached the plea agreement
                 Cite as: 556 U. S. ____ (2009)            3

                     SOUTER, J., dissenting

when, at sentencing, it objected to the three-level reduc
tion. Despite its contention that the plain-error doctrine
does not save Puckett from his failure to object at the
sentencing hearing, the Government does not deny that a
deal is a deal and it does not deny that it broke its word.
   The plain-error doctrine will not, however, avail Puckett
anything unless the remaining conditions set out in Olano
are satisfied, the third requiring a showing that sentenc
ing Puckett on a plea given in return for an unfulfilled
promise by the Government violated his substantial
rights. See 507 U. S., at 734. The majority understands
the effect in question to be length of incarceration. See
ante, at 12, n. 4 (“When the rights acquired by the defen
dant relate to sentencing, the ‘outcome’ he must show to
have been affected is his sentence”). Since Puckett can
hardly show that a court apprised of his subsequent
criminality would have given him the three-level reduction
even in the absence of the Government’s breach, in the
majority’s view he cannot satisfy the “substantial rights”
criterion and so fails to qualify for correction of the admit
ted clear error.
   I, on the contrary, would identify the effect on substan
tial rights as the criminal conviction itself, regardless of
length of incarceration. My reason is simply that under
the Constitution the protected liberty interest in freedom
from criminal taint, subject to the Fifth Amendment’s due
process guarantee of fundamental fairness, is properly
understood to require a trial or plea agreement honored by
the Government before the stigma of a conviction can be
imposed. That protection does not vanish if a convicted
defendant turns out to get a light sentence. It is the trial
leading to possible conviction, not the sentencing hearing
alone, that is the focus of this guarantee, and it is the
possibility of criminal conviction itself, without more, that
calls for due process protection. In a legal system consti
tuted this way, it is hard to imagine anything less fair
4               PUCKETT v. UNITED STATES

                     SOUTER, J., dissenting

than branding someone a criminal not because he was
tried and convicted, but because he entered a plea of guilty
induced by an agreement the Government refuses to
honor.
   Agreements must therefore be kept by the Government
as well as by the individual, and if the plain-error doctrine
can ever rescue a defendant from the consequence of for
feiting rights by inattention, it should be used when the
Government has induced an admission of criminality by
making an agreement that it deliberately breaks after the
defendant has satisfied his end of the bargain. Redressing
such fundamentally unfair behavior by the Government,
whether by vacating the plea or enforcing the plea agree
ment, see Santobello v. New York, 404 U. S. 257, 263
(1971), is worth the undoubted risk of allowing a defen
dant to game the system and the additional administra
tive burdens, see ante, at 5, 10–11. If the Judiciary is
worried about gamesmanship and extra proceedings, all it
needs to do is to minimize their likelihood by making it
plain that it will require the Government to keep its word
or seek rescission of the plea agreement if it has cause to
do so. Thus, I would find that a defendant’s substantial
rights have been violated whenever the Government
breaches a plea agreement, unless the defendant got just
what he bargained for anyway from the sentencing court.
   What I have said about the third Olano criterion deter
mines my treatment of the fourth, addressing whether
leaving the error uncorrected “may be said . . . ‘seriously
[to] affect the fairness, integrity or public reputation of
judicial proceedings.’ ” Olano, supra, at 744 (quoting
United States v. Atkinson, 297 U. S. 157, 160 (1936)). If I
am right that in this case the protected interest is in the
guarantee that no one is liable to spend a day behind bars
as a convict without a trial or his own agreement, then the
fairness and integrity of the Judicial Branch suffer when a
court imprisons a defendant after he pleaded guilty in
                 Cite as: 556 U. S. ____ (2009)            5

                    SOUTER, J., dissenting

reliance on a plea agreement, only to have the Govern
ment repudiate the obligation it agreed upon. That is
precisely what happened here, yet the Judiciary denies
relief under an appellate procedure for correcting patent
error. Judicial repute does not escape without damage in
the eyes of anyone who sees beyond the oddity of this case.
  Puckett is entitled to relief because he and every other
defendant who may make an agreement with the Govern
ment are entitled to take the Government at its word.
Puckett insists that the Government keep its word, and if
we are going to have a plain-error doctrine at all, the
Judiciary has no excuse for closing this generally available
avenue of redress to Puckett or to any other criminal
defendant standing in his shoes.